Citation Nr: 0618055	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1961 to 
November 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The issue 
on appeal was originally before the Board in November 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue on appeal was originally before the Board in 
November 2005 when it was styled as whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a right knee disability.  The Board 
determined that new and material evidence had been received 
and reopened the claim and then remanded it to afford the 
veteran a Board hearing at the RO.  Subsequent to that, there 
was an indication in the record that the veteran no longer 
desired a hearing.  However, the actual written response by 
the veteran indicating that he withdrew his hearing request 
could not be located.  In April 2006, a letter was sent to 
the veteran requesting clarification as to whether he still 
desired to attend a hearing.  The veteran's response to the 
April 2006 letter was received at the Board in May 2006, 
indicating that he desired to attend a hearing to be 
conducted by a Veterans Law Judge at a RO.  The Board finds 
the case must be returned to the RO to afford the veteran's 
requested hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.703 (2005).

Accordingly, this case is REMANDED for the following actions:

The veteran should be scheduled for a 
Board hearing at the RO (either by a 
traveling Veterans Law Judge or by means 
of videoconference, as the veteran may 
elect).  After the hearing is conducted, 
or in the event the veteran withdraws his 
hearing request or fails to report for a 
scheduled hearing, the case should be 
returned to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


